IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


CHARLESRETTA MEADE, ROBERT N.C.             : No. 87 EAL 2016
NIX, HONORABLE RUSSELL M. NIGRO,            :
HONORABLE ALAN K. SILBERSTEIN,              :
ANTHONY LEWIS, JR., AND MOLLY               : Petition for Allowance of Appeal from
GOLDSMITH, PERSONAL                         : the Order of the Commonwealth Court
REPRESENTATIVE OF THE ESTATE OF             :
HOWARD M. GOLDSMITH, DECEASED,              :
                                            :
                    Respondents             :
                                            :
             v.                             :
                                            :
CITY OF PHILADELPHIA,                       :
                                            :
                    Petitioner              :

CHARLESRETTA MEADE, ROBERT N.C.             :   No. 120 EAL 2016
NIX, HONORABLE RUSSELL M. NIGRO,            :
HONORABLE ALAN K. SILBERSTEIN,              :
ANTHONY LEWIS, JR., AND MOLLY               :   Cross Petition for Allowance of Appeal
GOLDSMITH, PERSONAL                         :   from the Order of the Commonwealth
REPRESENTATIVE OF THE ESTATE OF             :   Court
HOWARD M. GOLDSMITH, DECEASED,              :
                                            :
                    Respondents             :
                                            :
             v.                             :
                                            :
CITY OF PHILADELPHIA,                       :
                                            :
                    Petitioner              :


                                       ORDER


PER CURIAM

      AND NOW, this 25th day of October, 2016, the Petition for Allowance of Appeal,

Cross Petition for Allowance of Appeal, and Application to Submit Brief Reply in Support

of their Petition for Allowance of Appeal are DENIED.